Exhibit LSB INDUSTRIES, INC. SUBSIDIARY LISTING Revised April 1, 2010 LSB INDUSTRIES, INC. (Direct subsidiaries in bold italics) Consolidated Industries Corp. Summit Machine Tool Manufacturing L.L.C. (f/k/a Summit Machine Tool Manufacturing Corp.) LSB-Europa Limited ClimateCraft Technologies, Inc. Cherokee Nitrogen Holdings, Inc. Pryor Chemical Company Chemical Transport L.L.C. ThermaClime, L.L.C. (f/k/a ThermaClime, Inc.) The Climate Control Group, Inc. XpediAir, Inc. International Environmental Corporation Climate Master, Inc. ClimateCraft, Inc. ThermaClime Technologies, Inc. CEPOLK Holdings, Inc. ClimaCool Corp. TRISON Construction, Inc. Koax Corp. LSB Chemical Corp. Northwest Financial Corporation El Dorado Chemical Company Chemex I Corp. Cherokee Nitrogen Company El Dorado Nitric Company El Dorado Acid, L.L.C. (General Partner of El Dorado Nitrogen, L.P.) El Dorado Nitrogen, L.P. (1% ownership) El Dorado Acid II, L.L.C. (Limited Partner of El Dorado Nitrogen, L.P.) El Dorado Nitrogen, L.P. (99% ownership) Prime Financial L.L.C. (f/k/a Prime Financial Corporation) Prime Holdings Corporation Note: All subsidiaries are Oklahoma corporations, except for Climate Master, Inc., which is a Delaware corporation, and El Dorado Nitrogen, L.P,, which is a Texas limited partnership.
